      Case 4:21-cv-00685-P Document 7 Filed 09/03/21          Page 1 of 2 PageID 86



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 JAMES L. AHERN, JR.,                        §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §       Civil Action No. 4:21-cv-00685-P
                                             §
 ROBERT MOULTON BRIGGS. et                   §
 al.,                                        §
                                             §
      Defendants.                            §

                                         ORDER

        Before the court is the Report and Recommendation to the District Court on the

Motion to Withdraw the Reference (ECF No. 5-1), entered on August 11, 2021, by United

States Bankruptcy Judge Mark Mullin, recommending that the court grant the Motion

to Withdraw the Reference (ECF No. 1-1). The Report and Recommendation further

recommends that the Court grant the Motion to Remand returning the case to the state

court. No objections to the Report and Recommendation were filed.

        Having      reviewed     the    Report      and     Recommendation,         Motion

to Withdraw the Reference, Motion to Remand (Bnkr. ECF No. 2-4 1), response in

opposition to the Motion to Withdraw the Reference, pleadings, and record, the court

determines that the bankruptcy court’s Report is correct. The Court therefore

ACCEPTS the Report and Recommendation.



        1
       The Motion to Remand can be found at the Official Court Electronic Document Filing
System of the U.S. Bankruptcy Court for the Northern District of Texas.
    Case 4:21-cv-00685-P Document 7 Filed 09/03/21       Page 2 of 2 PageID 87



      Therefore, the Court hereby GRANTS the Motion to Withdraw the Reference (ECF

No. 1-1) and WITHDRAWS the reference to the bankruptcy court. Additionally, the

Motion to Remand is GRANTED and the Court hereby ORDERS that the case is

REMANDED to the 394th Judicial District Court of Jeff Davis County, Texas

      The Clerk of this Court is INSTRUCTED to mail a certified copy of this Order to

the District Clerk of Jeff Davis County, Texas.

      SO ORDERED on this 3rd day of September, 2021.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE




                                            2
